Exhibit 10.46
 
THE SECURITIES REPRESENTED HEREBY AND THE SECURITIES WHICH MAY BE ISSUED UPON
EXERCISE HEREOF HAVE NOT BEEN REGISTERED UNDER THE SECURITIES ACT OF 1933, AS
AMENDED, OR ANY STATE SECURITIES OR BLUE SKY LAWS.  NO SALE OR DISTRIBUTION
HEREOF OR THEREOF MAY BE EFFECTED WITHOUT AN EFFECTIVE REGISTRATION STATEMENT
RELATED THERETO OR AN OPINION OF COUNSEL REASONABLY SATISFACTORY TO THE COMPANY
THAT SUCH REGISTRATION IS NOT REQUIRED UNDER APPLICABLE SECURITIES LAWS.
 


 
WARRANT AGREEMENT
 
THIS WARRANT AGREEMENT (this “Agreement”) is dated this 3rd day of May 2010, by
and between NeoGenomics, Inc., a Nevada corporation (the “Company”), and Steven
C. Jones, an individual residing at 1740 Persimmon Drive, Naples, FL 34109 (the
“Warrant Holder”).
 
WITNESSETH
 
WHEREAS, Warrant Holder served as the Company’s Chief Financial Officer from
2003-2009 and has been serving as the Company’s Executive Vice President –
Finance since December 2009; and
 
WHEREAS, prior to the date hereof, the Company has not granted the Warrant
Holder any stock-based compensation for his services as an officer of the
Company; and
 
WHEREAS, as of the date hereof, the Company has entered into a consulting
agreement (the “Consulting Agreement”) with the Warrant Holder, pursuant to
which the Warrant Holder has agreed to continue to serve as the Company’s
Executive Vice President – Finance; and
 
WHEREAS, the Company desires to recognize the Warrant Holder’s past service to
the Company and to provide additional incentives to the Warrant Holder to create
shareholder value for the Company’s shareholders in his continuing role as
Executive Vice President – Finance; and
 
WHEREAS, pursuant to the Consulting Agreement, the Company agreed to issue to
the Warrant Holder a warrant (the “Warrant”) to purchase an aggregate of 450,000
shares of the Company’s common stock, par value $0.001 per share (“Common
Stock”), on the terms set forth in this Warrant Agreement.
 
NOW, THEREFORE, in consideration of the foregoing and the mutual covenants and
promises contained herein, and for other good and valuable consideration, the
receipt and sufficiency of which are hereby acknowledged, the parties agree as
follows:
 
1.           Incorporation of Recitals. The Recitals portion of this Agreement
is hereby incorporated by this reference as though it were fully set forth and
rewritten herein, and the affirmative statements therein contained shall be
deemed to be representations of the Company and the Warrant Holder, which are
hereby confirmed.
 

--------------------------------------------------------------------------------



 
2.           Warrant.  The Company hereby grants to the Warrant Holder, subject
to the terms set forth herein, the right to purchase, subject to the vesting
schedule set forth in Section 12 hereof, at any time during the term (the
“Warrant Exercise Term”) commencing on the date hereof and ending at 5:30 p.m.,
New York time on the seventh anniversary of the date of this Agreement (the
“Expiration Date”) 450,000 shares of Common Stock (the “Shares”), at an exercise
price of $1.50 per share (the “Exercise Price”).
 
3.           Exercise of Warrant.
 
3.1           Exercise.  The Warrant may be exercised by the Warrant Holder, in
whole or in part, by delivering the Notice of Exercise purchase form, attached
as Exhibit A hereto (the “Notice of Exercise”), duly executed by the Warrant
Holder to the Company at its principal office, or at such other office as the
Company may designate, accompanied by payment, in cash or by wire transfer or
check payable to the order of the Company, of the amount obtained by multiplying
the number of Shares designated in the Notice of Exercise by the Exercise Price
(the “Purchase Price”).  The Purchase Price may also be paid, in whole or in
part, by delivery of such purchase form and of shares of Common Stock owned by
the Warrant Holder having a Market Price (as defined in Section 3.3 hereof) on
the last business day ending the day immediately prior to the Exercise Date (as
defined below) equal to the portion of the aggregate Exercise Price being paid
in such shares.  In addition, the Warrant may be exercised, pursuant to a
cashless exercise by providing irrevocable instructions to the Company, through
delivery of the Notice of Exercise with an appropriate reference to this Section
3.1 to issue the number of shares of the Common Stock equal to the product of
(a) the number of shares as to which the Warrant is being exercised multiplied
by (b) a fraction, the numerator of which is the Market Price of a share of the
Common Stock on the last business day preceding the Exercise Date less the
Exercise Price therefor and the denominator of which is such Market Price.  For
purposes hereof, “Exercise Date” shall mean the date on which all deliveries
required to be made to the Company upon exercise of the Warrant pursuant to this
Section 3.1 shall have been made.
 
3.2           Issuance of Certificates.  As soon as practicable after the
exercise of the Warrant (in whole or in part) in accordance with Section 3.1
hereof, the Company, at its expense, shall cause to be issued in the name of and
delivered to the Warrant Holder (i) a certificate or certificates for the number
of fully-paid and non-assessable Shares to which the Warrant Holder shall be
entitled upon such exercise and (if applicable) (ii) a new warrant agreement of
like tenor to purchase all of the Shares that may be purchased pursuant to the
portion, if any, of the Warrant not exercised by the Warrant Holder.  The
Warrant Holder shall for all purposes be deemed to have become the holder of
record of such Shares on the date on which the Notice of Exercise and payment of
the Purchase Price in accordance with Section 3.1 hereof were delivered and
made, respectively, irrespective of the date of delivery of such certificate or
certificates, except that if the date of such delivery, notice and payment is a
date when the stock transfer books of the Company are closed, such person shall
be deemed to have become the holder of record of such Shares at the close of
business on the next succeeding date on which the stock transfer books are open.
 
2

--------------------------------------------------------------------------------


 
3.3           Market Price.  The “Market Price” of a share of Common Stock
means:  the average of the daily closing price of shares of Common Stock on the
principal market on which shares of the Common Stock are traded for the five (5)
trading days immediately preceding the date of the determination of the Market
Price.  If shares of Common Stock are not traded on any public market (e.g.
NYSE, AMEX, NASDAQ, OTCBB or Pink Sheets), the Market Price of the Common Stock
shall be determined, in good faith, by the Board of Directors of the Company
(the “Board”).
 
4.           Adjustments.
 
4.1           Stock Splits, Stock Dividends and Combinations.  If the Company at
any time subdivides the outstanding shares of the Common Stock or issues a stock
dividend (in Common Stock) on the outstanding shares of the Common Stock, the
Exercise Price in effect immediately prior to such subdivision or the issuance
of such stock dividend shall be proportionately decreased, and the number of
Shares subject hereto shall be proportionately increased, and if the Company at
any time combines (by reverse stock split or otherwise) the outstanding shares
of Common Stock, the Exercise Price in effect immediately prior to such
combination shall be proportionately increased, and the number of Shares subject
hereto shall be proportionately decreased, effective at the close of business on
the date of such subdivision, stock dividend or combination, as the case may be.
 
4.2           Merger or Consolidation.  In the case of any consolidation of the
Company with, or merger of the Company with or into another entity (other than a
consolidation or merger which does not result in any reclassification or change
of the outstanding capital stock of the Company), the entity formed by such
consolidation or merger shall execute and deliver to the Warrant Holder a
supplemental warrant agreement providing that the Warrant Holder of the Warrant
then outstanding or to be outstanding shall have the right thereafter (until the
expiration of such Warrant) to receive, upon exercise of such Warrant, the kind
and amount of shares of capital stock and other securities and property
receivable upon such consolidation or merger by a holder of the number of Shares
for which such Warrant might have been exercised immediately prior to such
consolidation or merger.  Such supplemental warrant agreement shall provide for
adjustments which shall be identical to the adjustments provided in Section 4.1
hereof and to the provisions of Section 11 hereof.  This Section 4.2 shall
similarly apply to successive consolidations or mergers.
 
5.           Transfers.
 
5.1           Unregistered Securities.  Warrant Holder hereby acknowledges and
agrees that the Warrant and the Shares have not been registered under the
Securities Act of 1933, as amended (the “Securities Act”), and are “restricted
securities” under the Securities Act inasmuch as they are being acquired in a
transaction not involving a public offering, and the Warrant Holder agrees not
to sell, pledge, distribute, offer for sale, transfer or otherwise dispose of
the Warrant or any Shares issued upon exercise of the Warrant in the absence of
(a) an effective registration statement under the Securities Act as to the
Warrant or such Shares and registration and/or qualification of the Warrant or
such Shares under any applicable Federal or state securities law then in effect
or (b) an opinion of counsel, reasonably satisfactory to the Company, that such
registration and qualification are not required.
 
3

--------------------------------------------------------------------------------


 
5.2           Transferability.  Until such time as the Shares are vested
pursuant to Section 12 hereof, the rights under this Agreement with respect to
such Shares shall not be transferrable.  After all or any portion of the Shares
have vested pursuant to Section 12 hereof, then subject to the provisions of
Section 5.1 hereof, the rights under this Agreement relating only to that
portion of the Shares that are vested are freely transferable, in whole or in
part, by the Warrant Holder, and such transferee shall have the same rights
hereunder as the Warrant Holder.
 
5.3           Warrant Register.  The Company will maintain a register containing
the names and addresses of the Warrant Holders of the Warrant.  Until any
transfer of Warrant in accordance with this Agreement is reflected in the
warrant register, the Company may treat the Warrant Holder as the absolute owner
hereof for all purposes.  Any Warrant Holder may change such Warrant Holder’s
address as shown on the warrant register by written notice to the Company
requesting such change.
 
6.           No Fractional Shares.  Any adjustment in the number of Shares
purchasable hereunder shall be rounded to the nearest whole share.
 
7.           Investment Representations.  The Warrant Holder agrees and
acknowledges that it is acquiring the Warrant and will be acquiring the Shares
for his own account and not with a view to any resale or distribution other than
in accordance with Federal and state securities laws.  The Warrant Holder is an
“accredited investor” within the meaning of Rule 501(a) of Regulation D
promulgated under the Securities Act.
 
8.           Covenants as to the Shares.  The Company covenants and agrees that
the shares of Common Stock issuable upon exercise of the Warrant, will, upon
issuance in accordance with the terms hereof, be duly and validly issued and
outstanding, fully-paid and non-assessable, with no personal liability attaching
to the ownership thereof.  The Company further covenants and agrees that the
Company will at all times have authorized and reserved a sufficient number of
shares of Common Stock to provide for the exercise of the rights represented
under this Agreement. The Company will pay all documentary stamp taxes
attributable to the initial issuance of Shares upon the exercise of the Warrant;
provided, however, that the Company shall not be required to pay any tax or
taxes which may be payable in respect of any transfer involved in the issue of
any certificates  for Shares in a name other than that of the Warrant Holder,
and the Company shall not be required to issue or deliver such certificates
unless or until the person or persons requesting the issuance thereof shall have
paid to the Company the amount of such tax or shall have established to the
satisfaction of the Company that such tax has been paid.
 
9.           Legend.  Any certificate evidencing the Shares issuable upon
exercise hereof will bear a legend indicating that such securities have not been
registered under the Securities Act or under any state securities laws and may
not be sold or offered for sale in the absence of an effective registration
statement as to the securities under the Securities Act and any applicable state
securities law or an opinion of counsel reasonably satisfactory to the Company
that such registration is not required.
 
4

--------------------------------------------------------------------------------


 
10.         Rights Applicable to the Warrant Shares.  The parties hereby
acknowledge and agree that the Shares, when issued in accordance with the terms
hereof, shall be entitled to all of the same rights and privileges provided to
the Company’s Common Stock.
 
11.         Dividends and Other Distributions.   In the event that the Company
shall, at any time prior to the exercise of all Warrants, declare a dividend
(other than a dividend consisting solely of shares of Common Stock) or otherwise
distribute to its stockholders any assets, properties, rights, evidence of
indebtedness, securities (other than shares of Common Stock), whether issued by
the Company or by another, or any other thing of value, the Warrant Holder shall
thereafter be entitled, in addition to the shares of Common Stock or other
securities and property receivable upon the exercise thereof, to receive, upon
the exercise of such Warrant, the same assets, property, rights, evidences of
indebtedness, securities or any other thing of value that the Warrant Holder
would have been entitled to receive at the time of such dividend or distribution
as if the Warrant had been exercised immediately prior to such dividend or
distribution.  At the time of any such dividend or distribution, the Company
shall make (and maintain) appropriate reserves to ensure the timely performance
of the provisions of this Section 11.
 
12.         Vesting.  The Warrant shall only be exercisable in whole or in part,
according to the following vesting schedule:


 
i)
225,000 of the Shares are deemed vested as of the date of this Agreement;



 
ii)
112,500 of the Shares shall vest according to the passage of time, with 4,687
Shares vesting on the last day of each calendar month for twenty-three (23)
months, beginning with the month ending May 31, 2010 and continuing until the
month ending March 31, 2012 and 4,699 Shares vesting on April 30, 2012 so long
as Consultant continues to provide services to the Company pursuant to the
Consulting Agreement or any successor agreement.



 
iii)
112,500 of such Shares shall vest according to whether or not the Company meets
certain financial targets as specified below for FY 2010 and FY 2011 as follows:



 
-
28,125 Shares will vest if the Company’s actual consolidated revenue for FY
2010, meets or exceeds the consolidated revenue goal established by the Board of
Directors (the “Board”) for the vesting of performance options and warrants; and



 
-
28,125 Shares will vest if the Company’s actual Adjusted EBITDA for FY 2010,
meets or exceeds the consolidated Adjusted EBITDA goals established by the Board
for the vesting of performance options and warrants; and



 
-
28,125 Shares will vest if the Company’s actual consolidated revenue for FY
2011, meets or exceeds the consolidated revenue goal established by the Board
for the vesting of performance options and warrants; and

 
5

--------------------------------------------------------------------------------



 
 
-
28,125 Shares will vest if the Company’s actual Adjusted EBITDA for FY 2011,
meets or exceeds the consolidated Adjusted EBITDA goals established by the Board
for the vesting of performance options and warrants.



Notwithstanding the foregoing, in the event that either (i) the Company has a
Change of Control (as defined below) or (ii) the Company terminates the
Consulting Agreement at any time prior to the time when all Shares have vested
pursuant to this Section 12, then all of the Shares subject to this Warrant
shall immediately vest in full.  For purposes of this Agreement, “Change of
Control” means either:
 
 
(1)
the acquisition of the Company by another entity by means of any transaction or
series of related transactions (including, without limitation, any
reorganization, merger or consolidation or stock transfer, but excluding any
such transaction effected primarily for the purpose of changing the domicile of
the Company), unless the Company’s stockholders of record immediately prior to
such transaction or series of related transactions hold, immediately after such
transaction or series of related transactions, at least 50% of the voting power
of the surviving or acquiring entity (provided that the sale by the Company of
its securities for the purposes of raising additional funds shall not constitute
a Change of Control hereunder); or



 
(2)
a sale of all or substantially all of the assets of the Company.



In the event that the Warrant Holder resigns as an officer of the Company at any
time prior to the time when all Shares have vested pursuant to this Section 12,
then the rights under this Agreement with respect to the unvested portion of the
Shares as of the date of Termination (as such term is defined in the Consulting
Agreement) shall immediately terminate.


13.         Piggy-Back Registration.  Subject to the terms and conditions of
this Warrant, the Company shall notify the holder of Registrable Securities (as
defined below) in writing at least ten (10) days prior to the filing of any
registration statement under the Securities Act for purposes of a public
offering of securities of the Company (including, but not limited to,
registration statements relating to secondary offerings of securities of the
Company, but excluding any registration statement relating to any employee
benefit plan or with respect to any corporate reorganization or other
transaction under Rule 145 of the Securities Act ) and will afford each such
holder an opportunity to include in such registration statement all or part of
such Registrable Securities held by such holder.  Each holder of Registrable
Securities desiring to include in any such registration statement, all of part
of the Registrable Securities held by it shall, within ten (10) days after the
above-described notice from the Company, so notify the Company in writing.  Such
notice shall state the intended method of disposition of the Registrable
Securities held by such holder.  In the event the Company determines in its sole
discretion, that market factors require a limitation of the number of securities
to be included in such registration statement (including the Registrable
Securities), then the Company shall so advise the Warrant Holder and the number
of shares that may be included in such registration statement shall be allocated
among holders of warrants on a pro rata basis (including the Registrable
Securities).  If a holder decides not to include all of its Registrable
Securities in the registration statement thereafter filed by the Company or any
Registrable Securities were excluded by the Company pursuant to the immediately
preceding sentence, such holder shall nevertheless continue to have the right to
include any Registrable Securities in any subsequent registration statement or
registration statements as may be filed by the Company with respect to offerings
of its securities, all upon the terms and conditions set forth
herein.  “Registrable Securities” means the Shares of Common Stock issuable to
the Warrant Holder pursuant to the terms of this Warrant.
 
6

--------------------------------------------------------------------------------


 
14.         Miscellaneous.
 
14.1          Waivers and Amendments.  This Agreement or any provisions hereof
may be changed, waived, discharged or terminated only by a statement in writing
signed by the Company and by the Warrant Holder.
 
14.2          Governing Law.  This Agreement shall be governed by and construed
and enforced in accordance with the laws of the State of Florida.
 
14.3         Notices.  All notices and other communications hereunder shall be
in writing and shall be deemed to have been given when delivered by hand or by
facsimile transmission, when telexed, or upon receipt when mailed by registered
or certified mail (return receipt requested), postage prepaid, to the parties at
the following addresses (or at such other address for a party as shall be
specified by like notice):
 
(i)            If to Company:
 
NeoGenomics, Inc.
12701 Commonwealth Drive, Suite 5
Fort Myers, FL 33913
 
Phone:           (239) 768-0600
Attention:     Chief Financial Officer
Facsimile:      (239) 768-1672


 
With a copy (which copy shall not constitute notice) to:
 
K&L Gates LLP
200 South Biscayne Boulevard, Suite 3900
Miami, Florida 33131
 
Attention:      Clayton Parker
Phone :           (305) 539-3306
Facsimile:       (305) 358-7095
 
7

--------------------------------------------------------------------------------


 
(ii)           If to Warrant Holder:
 
Steven C. Jones
1740 Persimmon Drive
Naples, FL 34109
 
Phone:  (239) 325-2001
Facsimile: (239) 325-2004


14.4         Headings.  The headings in this Agreement are for convenience of
reference only, and shall not limit or otherwise affect the terms hereof.
 
14.5          Closing of Books.  The Company will at no time close its transfer
books against the transfer of any Shares issued or issuable upon the exercise of
the Warrant in a manner that interferes with the timely exercise of the Warrant.
 
14.6         No Rights or Liabilities as a Stockholder.  This Agreement shall
not entitle the Warrant Holder hereof to any voting rights or other rights as a
stockholder of the Company with respect to the Shares prior to the exercise of
the Warrant.  No provision of this Agreement, in the absence of affirmative
action by the Warrant Holder to purchase the Shares, and no mere enumeration
herein of the rights or privileges of the Warrant Holder, shall give rise to any
liability of such Holder for the Exercise Price or as a stockholder of the
Company, whether such liability is asserted by the Company or by creditors of
the Company.
 
14.7          Successors.  All the covenants and provisions of this Agreement
shall be binding upon and inure to the benefit of the parties hereto and their
respective successors and permitted assigns and transferees.
 
14.8          Severability.  If any provision of this Agreement shall be held to
be invalid and unenforceable, such invalidity or unenforceability shall not
affect any other provision of this Agreement.
 
[SIGNATURE PAGE FOLLOWS]
 
8

--------------------------------------------------------------------------------


 
IN WITNESS WHEREOF, the undersigned have caused this Agreement to be executed as
of the date first written above.


 
       
NEOGENOMICS, INC.
                           
By:
/s/ Douglas M. VanOort
     
Douglas M. VanOort
     
Chairman and Chief Executive Officer
                                   
STEVEN C. JONES
                   
/s/ Steven C. Jones
   
Steven C. Jones
 







9

--------------------------------------------------------------------------------


EXHIBIT A
 
NOTICE OF EXERCISE
 
(To be signed only on exercise of Warrant)
 
Dated:________________________
 
To:         NeoGenomics, Inc.
 
The undersigned, pursuant to the provisions set forth in the attached Warrant
Agreement, hereby irrevocably elects to:
 
o           purchase _____ shares of Common Stock covered by such Warrant
Agreement and herewith makes a cash payment of $_____________, representing the
full purchase price for such shares at the price per share provided for in such
Warrant Agreement.
 
o           purchase _____ shares of Common Stock covered by such Warrant
Agreement and herewith delivers _____ shares of Common Stock having a Market
Price as of the last trading day preceding the date hereof of $______,
representing the full purchase price for such shares at the price per shares
provided for in such Warrant Agreement.
 
o           acquire in a cashless exercise _____ shares of Common Stock pursuant
to the terms of Section 3.1 of such Warrant Agreement.
 
Please issue a certificate or certificates representing such shares of Common
Stock in the name of the undersigned or in such other name as is specified
below.
 
Signature:___________________________
 
Name (print):________________________
 
Title (if applicable):____________________
 
Company (if applicable):_________________
 


 
1

--------------------------------------------------------------------------------

